         Case
          Case2:19-cv-00064-RDP
               2:19-cv-00064-RDP Document
                                  Document11-1
                                           13 Filed
                                               Filed02/08/19
                                                     02/07/19 Page
                                                               Page12ofof66                          FILED
                                                                                            2019 Feb-08 PM 03:32
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 KEVEN ROBINSON,
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )
                                                 )   CIVIL ACTION NO.: 2:19-CV-64-RDP
 VIRGINIA COLLEGE, LLC AND                       )
 EDUCATION CORPORATION OF                        )
 AMERICA,                                        )
                                                 )
         Defendants.

      DEFENDANTS’ SUR-REPLY IN RESPONSE TO PLAINTIFF’S SUR-REPLY TO
         DEFENDANTS’ MOTION TO COMPEL ARBITRATION AND STRIKE
                    PLAINTIFF’S CLASS ACTION CLAIMS

        COMES NOW Defendants Virginia College LLC and Education Corporation of America

(“Defendants”), and respectfully file this sur-reply in support of Defendants’ Motion to Compel

Arbitration and to Strike Plaintiff’s Class Action Claims (D.E. 3) (“Defendants’ Motion”), and in

response to Plaintiff’s Sur-Reply making new arguments in opposition to that Motion (D.E. 10)

(“Plaintiff’s Sur-Reply”).

I.      The agreement to arbitrate “any claims” Robinson has against Defendants is a
        “party specific” agreement to arbitrate all claims the parties have against each
        other.

        Robinson cites no caselaw whatsoever in support of his argument (made for the first time

in his Sur-Reply) that the “party specific” agreement to arbitrate “any claims” that Robinson may

have against Defendants is a “subset” of the agreement to arbitrate claims against anyone

“arising out of or related to,” inter alia, the employment relationship.        The Arbitration

Agreement reads:

        1.     Mutual Agreement to Arbitrate. Except for the claims set forth in the
        paragraph below, the parties agree that any dispute, controversy or claim arising
        out of or related to this Agreement, the employment relationship between the
          Case
           Case2:19-cv-00064-RDP
                2:19-cv-00064-RDP Document
                                   Document11-1
                                            13 Filed
                                                Filed02/08/19
                                                      02/07/19 Page
                                                                Page23ofof66



        parties, or the termination of the employment relationship shall be resolved by
        binding arbitration administered by the American Arbitration Association in
        accordance with its Employment Arbitration Rules. The agreement to arbitrate
        includes any claims that the Company may have against the Employee or that
        Employee may have against the Company or against any of its officers, directors,
        employees, agents or parent, subsidiary or affiliated entities, except as set for[th]
        below, including any claims that could have been brought before any court. . . . .

(D.E. 3-1, ¶ 1).

        The two sentences describe two different types of claims, both of which are arbitrable

and included in the Arbitration Agreement. The first sentence describes claims that “aris[e] out

of or relate[] to,” inter alia, the employment relationship, which is the type of language used to

capture claims against nonsignatories.1 The second sentence describes what the Eleventh Circuit

calls “party specific claims,” i.e., claims between Robinson and Defendants as signatories. 2 The

Arbitration Agreement includes both types of claims. The second is not a subset of the first – it

does not refer to the first sentence with language such as “such claims include any claims . . . .”

or the like. Rather, both sets of claims are subsets of the overall Arbitration Agreement. 3 As to

“party specific claims” between Robinson and Defendants, the second sentence controls. 4 “Any

claims” means all party-specific claims are arbitrable. (D.E. 7, pp. 2-3).



1
 See e.g., Escobal v. Celebration Cruise Operator, Inc., 482 Fed. Appx. 475, 475-76 (11th Cir. 2012) (holding that
plaintiff’s claims against a nonsignatory were arbitrable under his employment agreement which required arbitration
of “all disputes arising out of the [employment] contract”); Grandville v. Mid-South Petroleum, No. 7:10-cv-2484,
2011 WL 13232127, at *3 (N.D. Ala. March 1, 2011) (interpreting similar clause in employment agreement that
required any dispute “arising out of or related to this Agreement” to include claims against defendants who were not
parties or signatories to the arbitration agreement).
2
  See e.g., Variable Annuity Life Ins. Co. v. Laferrera, 680 Fed. Appx. 880, 883-84 (11th Cir. 2017) (describing
agreement to arbitrate disputes between “Registered Representative” (the defendants) and “Broker-Dealer) (the
plaintiff) as “party specific” and thus not covering nonsignatories).
3
  Robinson incorrectly argues that “the Defendants have identified no case law in which a court has held that an
arbitration agreement (or class action waiver) signed as part of an employment agreement covers all disputes
between the parties.” Plaintiff’s Sur-Reply, p. 1. See Haaasbroek v. Princess Cruise Lines, Ltd., 286 F. Supp. 3d
1352, 1359 (S.D. Fla. 2017) see also D.E. 7, pp. 2-3 & n. 1.
4
  Internaves de Mexico S.A. DE C.V. v. Antromeda Steamship Corp., 898 F. 3d 1087, 1093 (11th Cir. 2018) (in
interpreting an arbitration agreement, “the rule of construction is that the specific provisions in the agreement
control” over general provisions).

                                                         2
            Case
             Case2:19-cv-00064-RDP
                  2:19-cv-00064-RDP Document
                                     Document11-1
                                              13 Filed
                                                  Filed02/08/19
                                                        02/07/19 Page
                                                                  Page34ofof66



II.        The Class Action Waiver does not have any language limiting it to employment-
           related disputes.

           Robinson cites no caselaw supporting his new argument that class action waivers can

only apply to claims arising from the agreement containing the waiver. None of Plaintiff’s cited

cases so hold. See Plaintiff’s Sur-Reply, p. 3. Merely because those cases happen to involve

claims arising out of the agreement containing the waiver does not mean that the waiver will be

enforced only in those circumstances. Rather, the Eleventh Circuit has held that a class action

waiver, and an arbitration agreement, should be “enforced according to their terms.” 5 If an

“arbitration provision in an employment contract could cover claims that are not related to, or

arising from, the plaintiff’s employment,”6 a class action waiver in an employment contract

similarly may do so.

           The Class Action Waiver in the Arbitration Agreement that Robinson admits he signed is

broad and does not have any “arising out of or related to” limiting language:

           Class/Collective Action Waiver. BY ENTERING THIS AGREEMENT, THE
           PARTIES AGREE THAT EACH MAY BRING CLAIMS AGAINST THE
           OTHER ONLY IN THEIR INDIVIDUAL CAPACITY, AND NOT AS A
           PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS
           AND/OR COLLECTIVE PROCEEDING.

(D.E. 3-1, ¶ 4.) The Class Action Waiver is “party specific,” in addressing “claims” that the

“parties” may bring against each other, with no limitation. Those “claims” are the “party-

specific” claims earlier referenced in the Arbitration Agreement: “any claims that the Company

may have against Employee or that Employee may have against the Company . . . .” (Id., ¶1).

The Class Action Waiver applies to any claims Robinson has against Defendants, and “any

claims” means “all claims.” (D.E. 7, pp. 2-3).

5
    Pendergast v. Sprint Nextel Corp., 691 F. 3d 1224, 1236 (11th Cir. 2012).
6
 Haaasbroek, 286 F. Supp. 3d at 1359 (citing Doe v. Princess Cruise Lines, Ltd, 657 F. 3d 1204, 1211 (11th Cir.
2011)).

                                                            3
          Case
           Case2:19-cv-00064-RDP
                2:19-cv-00064-RDP Document
                                   Document11-1
                                            13 Filed
                                                Filed02/08/19
                                                      02/07/19 Page
                                                                Page45ofof66



         Robinson requests the following interpretation: “The Parties agree that each may bring

claims arising out of or related to the employment agreement against the other only in their

individual capacity . . . .” Contract interpretation rules do not allow Plaintiff’s interpretation

inserting a term that is not there.7 The class action waiver in Palmer v. Convergys Corp., No.

7:10-cv-145, 2012 WL 425256, at *1 (M.D. Ga. Feb. 9, 2012), included such a limitation (“I

further agree that I will pursue any claim or lawsuit relating to my employment . . . as an

individual . . . .”) (emphasis added). Robinson’s Class Action Waiver does not. 8

         Respectfully submitted this 7th day of February 2019.



                                                      /s/ Ollie A. (“Tres”) Cleveland, III
                                                      Ollie A. (“Tres”) Cleveland, III
                                                      Brandt P. Hill
                                                      MAYNARD, COOPER & GALE, P.C.
                                                      1901 Sixth Avenue North
                                                      2400 Regions/Harbert Plaza
                                                      Birmingham, Alabama 35203-2602
                                                      (205) 254-1000
                                                      (205) 254-1999 (fax)
                                                      tcleveland@maynardcooper.com
                                                      bhill@maynardcooper.com

                                                      Attorneys for Defendants Virginia College, LLC
                                                      and Education Corporation of America




7
 Internaves de Mexico s.a. de C.V., 898 F. 3d 1097 (in interpreting a contract, “courts must take care not to alter or
go beyond the express terms of the agreement, or to impose obligations on the parties that are not mandated by the
unambiguous terms of the agreement itself”) (citation omitted).
8
 Plaintiff’s Sur-Reply also argues that the Arbitration Agreement’s survival clause is “irrelevant.” (D.E. 10, p. 4).
Defendants, however, have already addressed its relevancy. (See D.E. 7, p. 7).

                                                          4
        Case
         Case2:19-cv-00064-RDP
              2:19-cv-00064-RDP Document
                                 Document11-1
                                          13 Filed
                                              Filed02/08/19
                                                    02/07/19 Page
                                                              Page56ofof66



                                CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing has been electronically filed with the Clerk
of the Court using the CM/ECF system, and served upon the following counsel via email, this the
7th day of February 2019:

                                     Taylor C. Bartlett
                                  W. Lewis Garrison, Jr.
                           HENINGER GARRISON DAVIS LLC
                                 2224 First Avenue North
                                 Birmingham, AL 35203
                                      (205) 326-3336
                                   (205) 380-8085 (fax)
                                 taylor@hgdlawfirm.com
                               wlgarrison@hgdlawfirm.com

                                      Attorney for Plaintiff


                                                    /s/ Ollie A. (“Tres”) Cleveland, III
                                                    Ollie A. (“Tres”) Cleveland, III




                                                5
         Case 2:19-cv-00064-RDP Document 13 Filed 02/08/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing has been electronically filed with the Clerk
of the Court using the CM/ECF system, and served upon the following counsel via email, this the
8th day of February 2019:

                                     Taylor C. Bartlett
                                  W. Lewis Garrison, Jr.
                           HENINGER GARRISON DAVIS LLC
                                 2224 First Avenue North
                                 Birmingham, AL 35203
                                      (205) 326-3336
                                   (205) 380-8085 (fax)
                                 taylor@hgdlawfirm.com
                               wlgarrison@hgdlawfirm.com

                                      Attorney for Plaintiff


                                                    /s/ Brandt P. Hill
                                                    Brandt P. Hill
